DETAILED ACTION
This office action is responsive to the applicant’s response filed March 17, 2021.  The application contains claims 1-3, 5-12, 14-22, all examined and rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: 
The title misspell the word “INTERFACE”. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6, 8, 11-12, 14, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Moore et al. [US 2014/0130076 A1, hereinafter Moore] in view of Ovsiankin et al. [US 2016/0226989 A1, hereinafter Ovsiankin].

With regard to Claim 1,
	Moore teach a computer program product for determining sections of a document to modify based on user feedback from a user reviewing the document, the computer program product comprising a computer readable storage medium having computer readable program code embodied therein that is executable to perform operations, the operations comprising:
	maintaining section entries for the sections of the document, wherein a section entry for one of the sections indicates content values, one of which is rendered in the section when displaying the document ([0202], “facial expression information. If a user is playing an app or game and their facial expression is analyzed then the game can be changed to better engage the user”, system identify the displayed content (application is a document and the different pages of the application are the different sections) and the different content values are the available content that could replace the displayed content);
detecting a section rendered in a computer user interface that the user is observing in which one of the content values in a section entry from the detected section ([0202], “facial expression information. If a user is playing an app or game and their facial expression is analyzed then the game can be changed to better engage the user”, system identify the displayed content (application is a document and the different pages of the application are the different sections) and the different available content that could replace the displayed content, ”Claim 3, “amount of time the viewer faces the display”, [0006], “primary variable may be the amount of time the person viewing the video screen watches the screen before turning away”, [0076], “Engagement Data (attention time of user/users, duration of user, number of glances, expression classification)” [0203], “sensor monitors facial features, emotions and engagement time and offer a discount, credit, coupon or other incentive if the user begins to lose interest”, [0204], [0198]);
detecting, from a monitoring device, user biometric data (Claim 13, “unique relative score derived from expression of the viewer's face”, [0013]-[0014], [0202]-[0203]);
determining personal information of the user (Claim 25, “here the selection is further dependent on a vector of viewer gender, viewer age”, [0006], “process then takes as input information about the viewer: their gender, likely age and any other detectable parameters”);
providing as input to a machine learning module the content value in the section the user is observing, the user biometric data, and the personal information of the user (Fig. 1, [0002],”providing selected media content whereby information about the characteristics or behavior of a person viewing the content is detected or otherwise determined and then used to modify or adjust what will be selected to be presented as content”, [0202], “facial expression information. If a user is playing an app or game and their facial expression is analyzed then the game can be changed to better engage the user”, [0203], “sensor monitors facial features, emotions and engagement time and offer a discount, credit, coupon or other incentive if the user begins to lose interest”, [0204], “movie has some parts that are linked to certain emotions, then depending on how the user/users react, the movie can be altered to better engage the user/users”, [0071], “Machine learning techniques, artificial intelligence and or data mining algorithms can be used to analyse the data from the Data stage and the information stage of the system”, [0198], “statistical weighting will be a formula based on business goals, including pricing, frequency of content and time since the content was last displayed”, [0006], [0076], [0013], “type of expression can also be used as a primary variable to maximize apparent satisfaction with automatic selection of content”, Claim 13, [0197], “probability engine is a component that assigns probabilities (weights) to content based on the current state of the system”);
receiving as output, from the machine learning module, indication of likelihood that the user approved or disapproved of the content value in the section the user was observing (Fig. 1, [0204], displayed movies could be altered based likelihood that the user approved or disapproved of the movie content value, [0202], “facial expression is analyzed then the game can be changed to better engage the user”, [0071], [0002], “providing selected media content whereby information about the characteristics or behavior of a person viewing the content is detected or otherwise determined and then used to modify or adjust what will be selected to be presented as content”, [0196]-[0198], “probability engine is a component that assigns probabilities (weights) to content based on the current state of the system”, [0200], “probability engine will be trained from previous data used in the D.I.M.A systems deployed in the real world, … Changing media content based on primary variable” [0071], “purpose of the Meaning component of the system is to gather the information, analyze it in different ways so as to make or find recommendations and or business value from the data. Machine learning techniques, artificial intelligence and or data mining algorithms can be used to analyse the data from the Data stage and the information stage of the system”, [0219], “AI engine uses that data to improve the program's own understanding. The AI engine detects patterns in a feature vectors and adjust recommendations accordingly”); and
in response to the output indicating the user disapprove of the content value, rendering to the document a substitute content value of the plurality of content values provided in the section entry for the section having a higher desirability than a desirability of the content value rendered in the detected section to render in the section the user is observing (Fig. 1, [0118], [0202], “facial expression is analyzed then the game can be changed to better engage the user”, [0203]-[0204], [0071], [0002], “providing selected media content whereby information about the characteristics or behavior of a person viewing the content is detected or otherwise determined and then used to modify or adjust what will be selected to be presented as content”, , “feedback loop with a machine learning algorithm can be used similar to the systems described above where the primary variable would be the emotion response of the user … facial expression of that user can be used as a primary variable to engage that user by performing actions”, [0220],” AI algorithm can deal with the input features and recommend an outcome” [0197], [0195]).
Moore do teach the ability to identify the user approval or disapproval of the displayed content, and the ability to identify items that will be more desirable to the user to display when the system detect the user disapprove for the current displayed content (e.g. modifying a game to be easier if the user is frustrated or providing discount, credit, coupon or other incentive when the user loose interest [0203], which show that the system is identifying that the discount, credit, coupon or other incentive have a higher desirability rating than the current displayed content); however Moore do not explicitly teach desirability ratings of the content values from a perspective of the user reviewing the document; higher desirability rating than a desirability rating of the content value rendered.
Ovsiankin teach content having higher desirability ratings of the content values from a perspective of the user reviewing the document (Fig. 1, Fig. 3, 300, Fig. 6, [0054], “federator module 108 may adjust the engagement value for a content item 122 based on user profile data 116 and activities 118 for the user to whom the content item is displayed”, [0027], “content item sources 124 may rank the content items 122 stored therein”, [0037], “ranker module 300 may obtain collections of content items 122 provided from the content item sources 124 as specified by the feed definition module 302. The ranker module 300 … may perform a second-pass or global ranking of the content items 122, and may provide the result as the output of the federator module 108”); higher desirability rating than a desirability rating of the content value rendered ([0027], “content item sources 124 may rank the content items 122 stored therein”, [0037], “ranker module 300 may obtain collections of content items 122 provided from the content item sources 124 as specified by the feed definition module 302. The ranker module 300 … may perform a second-pass or global ranking of the content items 122, and may provide the result as the output of the federator module 108”, [0075], “principles applied to direct knowledge of the propensity of users to select sponsored content may be applied based on general user characteristics …  sponsored content a user is presented with may be selected as a multi-objective optimization variable, such as to maximize revenue while maintaining user engagement”, [0076], system is ranking items to provide to the user and could re-rank the items based on user approval or disapproval represented in the engagement value,  [0073], “federator module 108 may select content items with sufficiently high engagement components to maintain the desired user engagement and then, among that population, select the content items 122 with the highest value component”).
Moore teaches the ability to detect the user level of engagement, approval, and disapproval to customize the displayed content. Ovsiankin further teaches the ability to receive ranked content and could re-rank it based on the user preference. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of ranking different content as taught by Ovsiankin to improve the computer product of Moore to be able to evaluate the different content and select the highest ranked content to display based on the user’s feedback. Moore and Ovsiankin are analogous art related to customizing displayed content based on the detected user’s feedback. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, because such a combination would allow additional customization for displayed content which will allow more customization for the display content and increase the user satisfaction and engagement.

With regard to Claim 2,
	Moore- Ovsiankin teach the computer program product of claim 1, wherein the operations further comprise:
receiving indication from the user whether the user approved or disapproved of the content value rendered in the section of the document (Moore, Fig. 1, Fig. 7, [0071], “purpose of the Meaning component of the system is to gather the information, analyze it in different ways so as to make or find recommendations and or business value from the data. Machine learning techniques, artificial intelligence and or data mining algorithms can be used to analyse the data from the Data stage and the information stage of the system”, [0202]-[0203], “sensor monitors facial features, emotions and engagement time and offer a discount, credit, coupon or other incentive if the user begins to lose interest”, [0204], displayed content could be altered based on the detected user’s emotions);
in response to receiving indication the user approved of the content value, retraining the machine learning module to produce as output that the user likely approved the content value for the input provided to the machine learning module for the content value the user was observing including the user biometric data and the personal information of the user (Moore, Fig. 1, [0204], displayed content could be altered based on the detected user’s emotions, [0195], “learning stage can constantly be updated with new information from the D.I.M.A system. This can then make recommendations on which content to play … the decision on what content is played next is based on the results of the probability engine” , [0071], “purpose of the Meaning component of the system is to gather the information, analyze it in different ways so as to make or find recommendations and or business value from the data. Machine learning techniques, artificial intelligence and or data mining algorithms can be used to analyse the data from the Data stage and the information stage of the system”, [0200], “probability engine will be trained from previous data used in the D.I.M.A systems deployed in the real world, for example, as shown in FIG. 7. Once all the data is collected, the engine can be re-trained at different time periods to become more effective and learn the latest associations in the data”, [0219], “AI engine uses that data to improve the program's own understanding. The AI engine detects patterns in a feature vectors and adjust recommendations accordingly”, [202]); and
in response to receiving indication the user disapproved of the content value, retraining the machine learning module to produce as output that the user likely disapproved of the content value for the input provided to the machine learning module for the content value the user was observing including the user biometric data and the personal information of the user (Moore, Fig. 1, Fig. 7, [0195], “learning stage can constantly be updated with new information from the D.I.M.A system. This can then make recommendations on which content to play … the decision on what content is played next is based on the results of the probability engine”, [0071], “purpose of the Meaning component of the system is to gather the information, analyze it in different ways so as to make or find recommendations and or business value from the data. Machine learning techniques, artificial intelligence and or data mining algorithms can be used to analyse the data from the Data stage and the information stage of the system”, [0039], “Emotions (smile, frown, neutral, sad, anger, disgust, fear, confusion, interest, and other mental states and emotions”, [0200], “probability engine will be trained from previous data used in the D.I.M.A systems deployed in the real world, for example, as shown in FIG. 7. Once all the data is collected, the engine can be re-trained at different time periods to become more effective and learn the latest associations in the data”, [0219], “AI engine uses that data to improve the program's own understanding. The AI engine detects patterns in a feature vectors and adjust recommendations accordingly”, [0204], displayed content could be altered based on the detected user’s emotions).

With regard to Claim 3,
	Moore-Ovsiankin teach the computer program product of claim 1, wherein the content value is left unchanged in the section of the document rendered in the computer user interface in response to determining that the output indicates the user will likely approve of the content value (Moore, [0203], “sensor monitors facial features, emotions and engagement time and offer a discount, credit, coupon or other incentive if the user begins to lose interest”, [0197], “selection of content is split into 2 stages. The probability engine is a component that assigns probabilities (weights) to content based on the current state of the system. The state of the system is defined by tags collected from the sensor and from other sources (data and information stages shown in FIG. 1)”).
With regard to Claim 5,
Moore-Ovsiankin teach the computer program product of claim 1, wherein the operations further comprise:
transmitting information, to an administrator computer, indicating that the user is likely to disapprove of the content value in response to determining that the output value indicates the user will likely disapprove of the content value (Moore, [0195], “learning stage can constantly be updated with new information from the D.I.M.A system. This can then make recommendations on which content to play … the decision on what content is played next is based on the results of the probability engine”, [0202]-[0203], “sensor monitors facial features, emotions and engagement time and offer a discount, credit, coupon or other incentive if the user begins to lose interest”, system identify the user interest level to decide if the displayed content need to be updated, [0215]-[0216], [0210], “feedback loop with a machine learning algorithm can be used similar to the systems described above where the primary variable would be the emotion response of the user to the actions of the toy. So a child might laugh if the toy (for example a puppy) rolled over. Then the facial expression of that user can be used as a primary variable to engage that user by performing actions”, [0204], displayed content could be altered based on the detected user’s emotions, [0220],” AI algorithm can deal with the input features and recommend an outcome” [0197], “selection of content is split into 2 stages. The probability engine is a component that assigns probabilities (weights) to content based on the current state of the system. The state of the system is defined by tags collected from the sensor and from other sources (data and information stages shown in FIG. 1)”, [0196]);
receiving, from the administrator computer, the substitute content value, and sending the substitute content value for the section in the document to the computer user interface to render in the section of the document (Moore, [0204], displayed content could be altered based on the detected user’s emotions, [0195], “learning stage can constantly be updated with new information from the D.I.M.A system. This can then make recommendations on which content to play … the decision on what content is played next is based on the results of the probability engine”, [0202]-[0203], system identify the user interest level to decide if the displayed content need to be updated, [0204], displayed content could be altered based on the detected user’s emotions, [0215]-[0216], [0210], “feedback loop with a machine learning algorithm can be used similar to the systems described above where the primary variable would be the emotion response of the user … facial expression of that user can be used as a primary variable to engage that user by performing actions which maximize a happy emotional response of the subject in the future”, [0220],” AI algorithm can deal with the input features and recommend an outcome” [0197], “selection of content is split into 2 stages. The probability engine is a component that assigns probabilities (weights) to content based on the current state of the system. The state of the system is defined by tags collected from the sensor and from other sources (data and information stages shown in FIG. 1)”, [0196]).

With regard to Claim 6,
Moore- Ovsiankin teach the computer program product of claim 5, wherein the operations further comprise:
transmitting, to the administrator computer, content values of the plurality of content values for the section having a higher desirability rating than a desirability rating of the rendered content value the user will likely disapprove, wherein the substitute content value comprises one of the content values having the higher desirability rating sent to the administrator computer (Moore, Fig. 6, 603, [0204], displayed content could be altered based on the detected user’s emotions, [0195], “learning stage can constantly be updated with new information from the D.I.M.A system. This can then make recommendations on which content to play … the decision on what content is played next is based on the results of the probability engine”, [0231], [0202], “facial expression is analyzed then the game can be changed to better engage the user”, [0203], “sensor monitors facial features, emotions and engagement time and offer a discount, credit, coupon or other incentive if the user begins to lose interest”, system identify the user interest level to decide if the displayed content need to be updated, [0215]-[0216], [0210], “feedback loop with a machine learning algorithm can be used similar to the systems described above where the primary variable would be the emotion response of the user … facial expression of that user can be used as a primary variable to engage that user by performing actions which maximize a happy emotional response of the subject in the future”, [0220],” AI algorithm can deal with the input features and recommend an outcome” [0197], “selection of content is split into 2 stages. The probability engine is a component that assigns probabilities (weights) to content based on the current state of the system. The state of the system is defined by tags collected from the sensor and from other sources (data and information stages shown in FIG. 1)”, [0196]).

With regard to Claim 8,
Moore-Ovsiankin teach the computer program product of claim 1, wherein the monitoring device comprises a biometric monitoring device that measures bodily functions (Moore, [0013], “type of expression can also be used as a primary variable to maximize apparent satisfaction with automatic selection of content”, [0056], “Digital biometric signatures creating a numerical representation of the face via a camera sensor”).

With regard to claim 11,
Claim 11 is similar in scope to claim 1; therefore claim 11 is rejected under similar rationale. 
With regard to claim 12,
Claim 12 is similar in scope to claim 2; therefore claim 12 is rejected under similar rationale. 
With regard to claim 14,
Claim 14 is similar in scope to claim 5; therefore claim 14 is rejected under similar rationale. 
With regard to claim 17,
Claim 17 is similar in scope to claim 1; therefore claim 17 is rejected under similar rationale. 
With regard to claim 18,
Claim 18 is similar in scope to claim 2; therefore claim 18 is rejected under similar rationale.
With regard to claim 19,
Claim 19 is similar in scope to claim 4; therefore claim 19 is rejected under similar rationale. 
With regard to claim 20,
Claim 20 is similar in scope to claim 5; therefore claim 20 is rejected under similar rationale. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Moore et al. [US 2014/0130076 A1, hereinafter Moore] in view of Ovsiankin et al. [US 2016/0226989 A1, hereinafter Ovsiankin] in view of Indyk et al [US 10,049,664 B1, hereinafter Indyk].

With regard to Claim 7,
	Moore-Ovsiankin teach the computer program product of claim 5, wherein the operations further comprise:
determining that the output value indicates the user will likely disapprove of the content value, wherein the substitute content value is transmitted (Moore, [0195], “learning stage can constantly be updated with new information from the D.I.M.A system. This can then make recommendations on which content to play on a digital sign, smart tv, mobile device and or tablet. Content can be stored locally or remotely but the decision on what content is played next is based on the results of the probability engine”, [0202], “facial expression information. If a user is playing an app or game and their facial expression is analyzed then the game can be changed to better engage the user”, [0203], “sensor monitors facial features, emotions and engagement time and offer a discount, credit, coupon or other incentive if the user begins to lose interest”, system identify the user interest level to decide if the displayed content need to be updated, [0215]-[0216], [0210], [0220],” AI algorithm can deal with the input features and recommend an outcome” [0197], “probability engine is a component that assigns probabilities (weights) to content based on the current state of the system. The state of the system is defined by tags collected from the sensor and from other sources (data and information stages shown in FIG. 1)”, [0196]).
Moore-Ovsiankin do not explicitly teach initiating a communication channel between the user in the computer user interface and a document administrator at the administrator computer over a network in response to determining, following communication between the user and the document administrator in the communication channel.
Indyk teach initiating a communication channel between the user in the computer user interface and a document administrator at the administrator computer over a network in response to determining that the output indicates the user will likely disapprove of the content value (Col. 5, lines 43-55, “once the online service determines that the probability of the user to abandon the online service exceeds a threshold, the online service can take proactive steps to reduce the likelihood of the user abandoning the service. For example, in some cases, the online service can intervene while the user is interacting with the application (i.e., in real-time) by offering the user a discount (or other monetary incentive), offering assisted support to the user (e.g., via links for chat session, telephone number, etc.), displaying a list of content items to help the user, etc. In some cases, the online service can intervene after the user has finished interacting with the application (i.e., off-line), e.g., such as by contacting the user via e-mail at a later time”), 
wherein the substitute content value is transmitted following communication between the user and the document administrator in the communication channel (Col. 7, lines 25-39, “support agent can use web browser 142 and/or application 144 to access features or content of the interactive computing service 150 that may not be available to users in order to provide support to users. Such features, for example, may include detailed product documentation, access to user accounts for the online service, etc. In some embodiments, applications 122, 134, and 144 may support screen sharing (e.g., as one type of assisted support). For example, with screen sharing, the support agent can use application 144 to observe and control application 122 on client system 120, application 134 on mobile device 134, etc”.).
It would have been obvious at the time of the filing of the invention to use Indyk teaching to allow initiation of communication between administrator and client in case of dissatisfaction to provide content that have a higher approval probability for the user. 
The motive for the motivation would have been to provide the user with better content that could increase the user’s satisfaction level using a human communication that would allow the providing information that will help the user and increase user’s satisfaction.

Claims 9-10, 15-16, 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Moore et al. [US 2014/0130076 A1, hereinafter Moore] in view of Ovsiankin et al. [US 2016/0226989 A1, hereinafter Ovsiankin] in view of Vemireddy [US 2013/0246926 A1].

With regard to Claim 9,
Moore-Ovsiankin teach the computer program product of claim 1, wherein the operations further comprise:
processing input from a video camera ([0018], “system is further comprised of one or more video cameras”),
determining whether the location [observed] by the user comprises [a section]in the document having one of a plurality of content values for the section (Claim 3, “amount of time the viewer faces the display”, [0006], “primary variable may be the amount of time the person viewing the video screen watches the screen before turning away”, [0076], “Engagement Data (attention time of user/users, duration of user, number of glances, expression classification)” [0203], “sensor monitors facial features, emotions and engagement time and offer a discount, credit, coupon or other incentive if the user begins to lose interest”, [0198], “statistical weighting will be a formula based on business goals, including pricing, frequency of content and time since the content was last displayed. Also real time bidding can be included in this process to decide which content to play next”).
Moore-Ovsiankin do not explicitly teach determine a location in the document gazed by the user; and determining whether the location gazed by the user comprises one of a plurality of sections in the document, wherein the detecting the user is observing the section is detected in response to determining that the location the user is gazing comprises the section .
Vemireddy teach processing input from a video camera to determine a location in the document gazed by the user [0033]-[0034], “eye-tracking technology involves light, typically infrared, reflected from the eye and sensed by a video camera”); and
determining whether the location gazed by the user comprises one of a plurality of sections in the document having one of a plurality of content values for the section, wherein the detecting the user is observing the section is detected in response to determining that the location the user is gazing comprises the section (Vemireddy, [0017], “activity monitoring program 114 monitors actions of a user of client computer 102 to determine portions of content displayed in display interface 112 that are potentially of interest to the user”, [0035], “Function 204C determines the location of the user's gaze on display interface 112 (step 602). Function 204C then determines content of the webpage in proximity with the determined location (step 604). The determined content is deemed to be the pertinent subset”).
Moore-Ovsiankin teaches the ability to detect the user level of engagement, approval, and disapproval to customize the displayed content. Vemireddy further teaches the ability to identify the user level of engagement, approval, and disapproval regarding a portion of the displayed content to customize the displayed content based on the user preference. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of detecting a portion of the displayed content as taught by Vemireddy to improve the computer product of Moore-Ovsiankin to be able to evaluate the different displayed sections of the displayed content. Moore-Ovsiankin and Vemireddy are analogous art related to customizing displayed content based on the detected user feedback. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, because such a combination would allow additional customization for concurrently displayed sections of displayed content which will allow more customization for the display content and increase the user satisfaction and engagement.

With regard to Claim 10,
Moore-Ovsiankin-Vemireddy teach the computer program product of claim 9, wherein the monitoring device comprises the video camera (Moore, [0018], “system is further comprised of one or more video cameras”, Vemireddy, [0033]-[0034], “eye-tracking technology involves light, typically infrared, reflected from the eye and sensed by a video camera”), wherein the operations further comprise:
processing input from the video camera to determine user emotion in response to detecting the user is observing the section in the document, wherein the user biometric data included in the input to the machine learning module comprises the determined user emotion (Moore, [0204], displayed content could be altered based on the detected user’s emotions, [0032]-[0033], “Learning system using a predictive model method from structured and unstructured data to create a database of associations and probabilities to determine an action or triggered event within a system” [0039], “Emotions (smile, frown, neutral, sad, anger, disgust, fear, confusion, interest, and other mental states and emotions)”, Vemireddy, Fig. 6, [0036], “outer edges of the mouth move up in relation to the center of the mouth (i.e., the user is smiling) when a user's gaze is at a specific location, the specific location may be deemed to be pertinent”).

With regard to claim 15,
Claim 15 is similar in scope to claim 9; therefore claim 15 is rejected under similar rationale. 
With regard to claim 16,
Claim 16 is similar in scope to claim 10; therefore claim 16 is rejected under similar rationale. 
With regard to claim 21,
Claim 21 is similar in scope to claim 9; therefore claim 21 is rejected under similar rationale. 
With regard to claim 22,
Claim 22 is similar in scope to claim 10; therefore claim 15 is rejected under similar rationale. 
Response to Arguments
Applicant's arguments filed 3/17/2021 have been fully considered.

Applicant’s arguments, see Page 11-13, filed 3/17/2021, with respect to the rejection of claim 1, 11, and 17 under 35 U.S.C 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Ovsiankin that teach the ability to receive ranked content and also the ability to re-rank in some cases See at least ¶27, “content item sources 124 may rank the content items 122 stored therein”,  ¶37, “ranker module 300 … may perform a second-pass or global ranking of the content items 122, and may provide the result as the output of the federator module 108”, ¶75, “principles applied to direct knowledge of the propensity of users to select sponsored content may be applied based on general user characteristics …  sponsored content a user is presented with may be selected as a multi-objective optimization variable, such as to maximize revenue while maintaining user engagement”, ¶76, system is ranking items to provide to the user and could re-rank the items based on user approval or disapproval represented in the engagement value,  ¶73, “federator module 108 may select content items with sufficiently high engagement components to maintain the desired user engagement and then, among that population, select the content items 122 with the highest value component”. Moore teaches the ability to detect the user level of engagement, approval, and disapproval to customize the displayed content. Ovsiankin further teaches the ability to receive ranked content and could re-rank it based on the user preference. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of rank different content as taught by Ovsiankin to improve the computer product of Moore to be able to evaluate the different content and select the highest ranked content to display based on the user’s feedback. Moore and Ovsiankin are analogous art related to customizing displayed content based on the detected user’s feedback. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, because such a combination would allow additional customization for displayed content which will allow more customization for the display content and increase the user satisfaction and engagement.

Applicant argues on page 13 lines 13-15 of the remarks that Moore ¶71, ¶202-203 and other sections do not teach the ability to provide the section value that the user is observing, user biometric data, and the user personal information. 
 Examiner respectfully disagrees, Moore teach the ability to consider if the user is interested in the displayed content by monitoring the user facial expressions See ¶202-203 (biometric data monitored by sensors) and emotions See ¶204, (“movie has some parts that are linked to certain emotions, then depending on how the user/users react, the movie can be altered to better engage the user/users”), user personal information (¶6, “gender, likely age and any other detectable parameters”), section value that the user is observing (¶197-198, “statistical weighting will be a formula based on business goals, including pricing, frequency of content and time since the content was last displayed”). This is also clarified in ¶71 “Machine learning techniques, artificial intelligence and or data mining algorithms can be used to analyse the data from the Data stage and the information stage of the system”, data stage include the user biometric data (Fig. 1, “emotions”) and user personal information (Fig. 1, “Demographics”, “Biometrics”); and the Information stage that include content  and Fig. 1, ¶33-41 clarify the data stage, “Data, Unstructured input data and provided by camera and other sensors in real world environments. This data can be captured by image processing, computer vision and AI techniques”, and Fig. 1, ¶42-53 clarify the information stage, “Information Structured data, variables and external parameters can be combined in a useful way with the unstructured sensory data” of the system, ¶195, “This use case uses a sensor to capture data listed in the Data and Information stages of a D.I.M.A system (FIG. 1)”, “learning stage can constantly be updated with new information from the D.I.M.A system. This can then make recommendations on which content to play on a digital sign, smart tv, mobile device and or tablet … decision on what content is played next is based on the results of the probability engine. For this example a probability engine will try to maximize the attention time of people captured in the data phase of the system based on similar observations from data captured by other sensors previously (i.e. profile associations from other similar environments/use cases)”). 

Applicant argue on pages 13 lines 21-29 that Moore teach the ability to predict the next content which is different from the claim requirement of using the provided input to determine whether to provide a substitute content value.
Examiner respectfully disagrees, Moore teach the usage of data from the Data stage (including emotions data (smile, Frown) which is an indicator of approval or disapproval of the displayed content) and the information stage of the system (including sensors inputs See ¶203, “Sensor monitors facial features, emotions and engagement time and offer a discount, credit, coupon or other incentive if the user begins to lose interest”, ¶204, “Emotional responses of users watching the movies are analyzed, the movie can alter its content to better satisfy the watchers through dynamic video narratives”, ¶202, “If a user is playing an app or game and their facial expression is analyzed then the game can be changed to better engage the user”, “a person is getting frustrated then the game could be changed to make it easier”, ¶203, sensor monitors facial features, emotions and engagement time and offer a discount, credit, coupon or other incentive if the user begins to lose interest“ system update content based on input information that show that the user begins to lose interest) by Machine learning for recommendation, [0205]-[0207], [0071], “algorithms can be used to analyse the data from the Data stage and the information stage of the system”. This show that the system is dynamic and can change the current display content based on the current user feedback and not just predicting the next content to be displayed.

As to the remaining independent claims, applicant argue that they are allowable due to their respective direct and indirect dependencies upon one of the aforementioned Independent claims. The examiner respectfully disagrees, Independent claims were not allowable as stated in the paragraph above in this “Response to Arguments” section in this office action.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.   
US Patent No. US 10,360,254 B1 issued to Knas See Fig. 5, system track user’s gaze location and expression to modify the displayed content See at least Col. 4-5, lines 60-3 
US Patent Application Publication No. 2016/0292744 Al filed by Strimaitis et al. See Fig. 3, ¶ 3 system detect the audience to update the displayed advertisements in real time

US Patent Application Publication No. US 2014/0280554 Al filed by Webb et al. See Abstract system update content based on user engagement

US Patent Application Publication No. 2012/0290520 A1 filed by Frank et al. ¶3 using machine learning to analyze user’s information to predict user's affective response

US Patent Application Publication No. 2002/0193066 Al filed by Connelly that show the ability to rank media content See at least Fig. 15A-15C

US Patent Application Publication No. 2016/0342692 Al filed by Bennett et al. that show the ability to rank media content See at least Fig. 2, 220 Ranking engine, Abstract, “set of content items, such as web pages, are identified in response to a query generated by a user. The Identified content items are initially ranked using a ranking scheme. User-interaction data that describes preferences that the user may have towards some of the ranked content items is received. In order to personalize the ranking of the content items for the user, the user-interaction data is used to re-rank the ranked content items in a way that favors content items that are preferred by the user”


Examiner has pointed out particular references contained in the prior arts of record in the body of this action for the convenience of the applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and Figures may apply as well.  It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior arts or disclosed by the examiner.  It is noted that any citation to specific pages, columns, figures, or lines in the prior art references any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331-33, 216 USPQ 1038-39 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED ABOU EL SEOUD whose telephone number is (303)297-4285.  The examiner can normally be reached on Monday-Thursday 11:00am-6:00pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on (571) 272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMED ABOU EL SEOUD/          Primary Examiner, Art Unit 2142